Citation Nr: 1733634	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from July 11, 2007 to September 23, 2010, and in excess of 30 percent from September 24, 2010 to July 12, 2015 for coronary artery disease (CAD), status post myocardial infarction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California granted service connection for CAD and initially assigned a 30 percent rating from May 16, 2007 to May 22, 2007; a 10 percent rating from May 23, 2007 to September 23, 2010; and a 30 percent rating from September 24, 2010 forward.  Thereafter, in an August 2015 rating decision, the RO found clear and unmistakable error (CUE) in its initial rating of the Veteran's disability.  As a result, he was afforded a 100 percent rating from May 16, 2007 to July 10, 2007, in light of his April 11, 2007 myocardial infraction.  The RO also increased his overall rating from 30 to 100 percent disabling effective July 13, 2015 and granted special monthly compensation benefits (SMC) based on housebound status effective July 13, 2015.

As a 100 percent rating is the maximum available benefit for CAD, the Board will not consider whether a higher rating is warranted for the two periods in which he had a 100 percent.  Nevertheless, as the Veteran has not been provided a 100 percent rating for the entire period on appeal the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay associated with this remand.  However, further development is required.  In relevant part, the Veteran's CAD is currently evaluated under Diagnostic Code 7005.  One mechanism for achieving a higher 60 percent rating under this diagnostic code is providing evidence of left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  In this regard, the record contains echocardiogram (ECG) test results which note an LVEF of 57 percent on May 23, 2007.  See VAMC San Diego Treatment Records.  Beyond this ECG, the record does not contain LVEF results for the period from July 11, 2007 to September 23, 2010.

That said, further review of the record suggests that the Veteran did undergo additional ECG testing during the pertinent period on appeal.  Specifically, the September 2010 VA examination report notes that he was hospitalized at the University of California San Diego Medical Center for possible anaphylactic reaction in July 2008.  The report goes on to note that, while hospitalized, he underwent an ECG.  Although the claims file currently contains his hospital discharge summary, it does not include his full hospitalization records or ECG testing results.  Importantly, there is no indication that these records were ever in evidence, as they are not listed on the Statement of the Case (SOC) or the Supplemental Statements of the Case (SSOC).  Additionally, review of VAMC San Diego treatment records confirms that on August 25, 2008 ECG testing was completed.  However, beyond the notation of the ECG occurring, there are no details about the clinical results.  As the record appears to be missing potentially probative pieces of clinical evidence, a remand is required.

Finally, of record is an ECG report conducted in conjunction with the September 2010 VA examination.  This report does not clearly distinguish which results, if any, are the LVEF percentages.  Moreover, the VA examination report has limited probative value as it merely notes that there is "no change from [the] 2008 ECG."  On remand, the claims file should be forwarded to an appropriate VA examiner to interpret the September 2010 ECG results.

Accordingly, the case is REMANDED for the following action:
 
1. Contact the Veteran and provide him with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain hospitalization records from the University of California San Diego from July 11-13, 2008.  Note, the Board currently has the Veteran's discharge summary prepared on July 13, 2008 which indicates an ECG was conducted.  In this regard, the Board is particularly interested in obtaining any ECG images and reports from his hospitalization.  Advise the Veteran that he may submit his hospitalization records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

2. Attempt to obtain and associate with the claims file all ECG results and images taken on August 25, 2008 at VAMC San Diego.  See Cardiology Diagnostic Study Note on August 26, 2008 at 10:39:33.  

3. Once these steps are completed, forward the claims file to an appropriate examiner to review any additionally obtained records, to include ECGs dated in July 2008, August 2008 and the already of record September 2010 VA examination ECG.  Following consideration of this evidence, the examiner should interpret each of the ECG results.  Specifically, the examiner is asked to denote any left ventricular dysfunction with an ejection fraction percentage.

4. After the above development, the issue on appeal (as is listed on the title page of this Remand) should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC and provided an appropriate opportunity to respond.


No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument concerning these matters.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

